Citation Nr: 0925953	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  05-10 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978, 
and from August 1979 to August 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not participate in combat with the enemy 
and his alleged in-service stressors have not been 
corroborated by official records or any other supportive 
evidence.

2.  The Veteran has not been diagnosed with PTSD attributed 
to any verified in-service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303. 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nevertheless, the RO sent the Veteran a November 
2008 correspondence that fully complied with Dingess.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his alleged PTSD.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest the alleged PTSD, first reported many years post 
service, had its onset in service or is otherwise related 
thereto.  Moreover, without a verified in-service stressor, 
service connection for PTSD cannot be granted.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that there is no evidence in the record that 
the Veteran served in combat nor is the Veteran claiming that 
he served in combat or that his PTSD is related to combat.  
As it is not shown that the Veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

The service medical records contain no findings attributed to 
any psychiatric disability, to include PTSD.  

The Veteran sought psychiatric treatment at the Vet Center 
from April 1992 through September 1992.  The treatment 
reports reflect a history of violent gang behavior as a 
teenager.  He reported that he entered the service to get 
away from it.  Treatment reports reflect that the Veteran was 
a recovering alcoholic and a drug abuser; that he has a 
history of violent behavior; that he often loses his temper; 
and that he has been having problems at work as a result.  
The Board notes that in January 1993, the Veteran completed a 
brief military history in which he was asked about duties in 
combat and in conflict zones.  He reported that the questions 
were not applicable.  He was also asked about "exposure to 
casualties living or dead aside from combat."  Once again he 
indicated that the question was inapplicable.    

The Veteran was hospitalized in November 1993.  He was 
admitted voluntarily due to progressive feelings of 
depression over the past two to three months.  He complained 
of not enjoying life, significant fatigue, not feeling like 
working, poor concentration, and insomnia.  He admitted to 
abusing marijuana a month before the hospitalization.  He was 
ultimately diagnosed with (1) major depression, severe, 
without psychosis, recurrent; (2) cannabis abuse, continuous; 
and (3) polysubstance abuse, in remission.  The Board notes 
that none of these diagnoses were attributed to any incident 
of service.  To the contrary, it does not appear that the 
Veteran even reported any incident of service.  

The Veteran sought treatment from South Texas Psychiatric 
Associates from January 1994 to December 1995.  He was 
treated for mood swings and anger; and was diagnosed with 
depression.  No in-service stressors are mentioned; and there 
is no diagnosis of PTSD.  

In March 2003, the Veteran underwent a private psychiatric 
examination by Dr. S.M.O.  The examiner noted that the 
Veteran spent nine months in the Persian Gulf during the 
Iran/Iraq War and Afghanistan War; and during the American 
hostage crisis in Iran.  The examiner noted that the Veteran 
had to work very hard; that he had no sleep or rest; and that 
he saw many injured soldiers and three dead soldiers.  The 
Veteran reported that he saw a lot of "bad things"; that he 
had a nervous breakdown in 1980 during the Iran/Iraq War and 
Afghanistan War; and that he drank heavily and used marijuana 
when he got back from service.  He reported that he was 
traumatized by the things he saw; and that he still feels 
very angry, depressed, and sad.  He was employed as a 
certified aircraft mechanic until 1995; but he left because 
he could not handle the severe stress.  He also stated that 
in 1995, he was arrested and locked up for nine months for 
possession of marijuana.  He was also on probation for three 
years, which he broke in 1998.  After a thorough examination, 
Dr. S.M.O. diagnosed the Veteran with (1) major depressive 
disorder, severe, recurrent, without psychotic features; (2) 
mild PTSD due to exposure to seeing dead people and treating 
injured people during the Iran/Iraq War and Afghanistan War; 
(3) alcohol and cannabis dependence, currently in partial 
remission; and (4) cognitive disorder, mild, most likely due 
to chronic alcohol and substance abuse.  The examiner found 
that the Veteran was disabled due to severe depression.  He 
opined that the Veteran's PTSD has worsened the depression.  
However, he believed that his depression was "definitely 
genetic and biological but definitely worsened by his 
exposure to a lot of injured and harmed people."   

The Veteran received treatment from Acorn Christian 
Counseling from July 2003 to October 2003.  He reported that 
his worst period of depression was from 1992 to 1995.  He 
stated that he was both suicidal and homicidal in 1993.  He 
believes that his emotional problems started when he began 
duty as a corpsman.  He stated that the first person he 
treated in the emergency room vomited on him and then died.  
He recalled being able to smell the vomit for months.  Once 
on ambulance duty, he had to pick up two women that he knew.  
One had committed suicide and the other was killed in an 
automobile accident.  While on helicopter duty, he had to be 
woken up in order to rescue two men who escaped a plane 
crash.  He was overwhelmed with guilt and began drinking 
heavily and smoking marijuana to escape the guilt.  After 
failing college in 1978, he re-enlisted and was deployed to a 
ship near Iran during the hostage crisis.  He reported that 
they would go ashore and off-load weapons for Iraq while 
being watched by Russian and Afghan troops.  He was 
particularly stressed when he was told to guard a Philippine 
soldier who had cut another man in a fight.  The Veteran 
believed that the crew wanted to kill the Philippine soldier.  
He also reported treating a man with a crushed ankle; a man 
who died of a drug overdose; and a man whose cheek was cut by 
a large steel cable.  The Veteran also reported having gotten 
into a fight with a man and dreaming of him being 
decapitated.  A week later, the man was in fact decapitated 
in an elevator accident.  The Veteran reported that he had to 
investigate the accident.  He was particularly disturbed by 
the careless manner in which the crew chief threw the man's 
head into a body bag.  Cleaning up the blood was also 
traumatic.   

The Veteran began seeking treatment at the VA Medical Center 
in San Antonio in May 2001.  He complained of depression.  He 
reported that he was withdrawn as a child, and was molested 
by a neighbor.  He was so ashamed that he did not tell anyone 
for years.  He reported that he became enraged and was a very 
angry teenager and adult.  He was glad to be in the military.  
Since then he has had periods of depression and anxiety.  The 
anger has become a problem at work.  He admitted to self 
medicating with alcohol and marijuana.  He was diagnosed with 
depression.  He has been fairly consistently diagnosed with 
depression (and not PTSD).  However, the outpatient treatment 
reports acknowledge his March 2003 diagnosis of PTSD (by Dr. 
S.M.O.); and a June 2008 outpatient treatment report assessed 
the Veteran with "tiredness most probable due to his PTSD 
but could be also anemia."  

The Veteran, in his May 2003 stressor statement, reported 
that he was having nightmares involving him being on the ship 
in which he served, and being surrounded by sick people.  He 
reported a non-service related stressor in that his sister 
and four year old nephew were killed by a drunk driver.  He 
also recalled the incident in which a soldier (SK3 Smith) was 
decapitated; the incident in which a soldier vomited on his 
hands before dying (this apparently occurred between January 
1976 and the summer of 1976); and other stressors previously 
noted.  He stated that he was always afraid to seek 
psychiatric help because he was afraid people wouldn't hire 
him.     

The Board once again notes that if a claimant did not engage 
in combat with the enemy, or claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence. Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  

In order to verify the Veteran's alleged stressor, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
requires a minimum of a 60 day time frame as to when the 
alleged stressor occurred.  The only date that the Veteran 
ever provided was January 1976.  This was the date at which 
the Veteran's duties included riding in the ambulance and 24-
hour emergency room duties.  It was during this duty that the 
Veteran was allegedly vomited upon.  The Veteran alleged that 
during the summer, he was called upon subsequent to an 
automobile accident in which at least one woman died.  The 
Veteran did not provide any names with regards to these 
incidents.  The RO and JSRRC Coordinator found that there was 
insufficient information with which to verify the stressors.  

The Board finds that the Veteran did not have combat duty and 
his alleged in-service stressors relating to non-combat 
related service have not been corroborated.  The Veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a verified in-service stressor.  
Accordingly, service connection for PTSD must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen, 
Moreau, Dizoglio, Doran, Zarycki, supra.


ORDER

Service connection for PTSD is not warranted.  To this 
extent, the appeal is denied. 


REMAND

The Board finds that the Veteran has been repeatedly 
diagnosed with depression.  Although the service treatment 
records do not reflect any findings attributed to depression, 
the Veteran has provided a March 2003 opinion from Dr. S.M.O. 
in which he states that the Veteran's depression is 
"definitely genetic and biological but definitely worsened 
by his exposure to a lot of injured and harmed people." 
[Emphasis added].  The Board finds that a VA psychiatric 
examination is warranted for the purpose of determining the 
etiology of the Veteran's depression.  Specifically, the 
examiner should opine as to whether the Veteran's depression 
is a pre-existing disability; and if so, has the disability 
become aggravated by service.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA psychiatric examination.  The claims 
file must be made available to the 
examiner for review.  After examination 
of the Veteran and review of the claims 
folder, the examiner should offer an 
opinion as to the nature and etiology of 
the Veteran's depression.  Specifically, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the Veteran's 
depression is due to any incident of 
service.  If the examiner finds that the 
Veteran's depression was a pre-existing 
and/or congenital disability, the 
examiner should opine whether it is at 
least as likely as not that the Veteran's 
depression increased in severity during 
service beyond the natural progression of 
the disease.

With respect to any psychiatric disorder 
other than PTSD or depression found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for depression.  The Veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


